Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 30, 2022 and October 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
4.	In response to Applicant's argument above pertaining to “The cited portions of Makiranta are understood to show sensors that are distributed about an environment in which a person moves, and Makiranta's sensors are insensitive to the direction or orientation of a body. Thus, Makiranta is unconcerned with orientation and even teaches away from determining or using orientation information because its sensor is "insensitive to the alignment of the detectable body" and such alignment or orientation "does not have a significant effect on the detectability.” None of the cited portions of Makiranta can be understood to teach or suggest at least "determining an orientation of the foot inside the article of footwear based on the detected change in the electric field," or "selectively actuating an automated footwear response based on the determined orientation of the foot inside of the article of footwear," as presently recited in claim 1.” The Examiner respectfully disagrees. While the Applicant is correct that the sensors taught by Marikanta cannot detect the orientation of a foot, the Examiner relies on Rice to teach the detection of foot orientation. Rice teaches detecting the orientation of a body part, for example a foot by using capacitive pressure sensors (Fig. 17, ¶ 0130). The shape and placement of the sensors are used to detect orientation by detecting the pressure applied by the body part. If the body were oriented differently, the sensors would not register the correct pressure and hence not be able to detect the body part. Beers further teaches "selectively actuating an automated footwear response based on the determined orientation of a foot inside of an article of footwear," using sensors inside the article. (Fig. 2, ¶ 0096.) It would be obvious for one skilled in the art to combine Rice, Mirakanta, and Beers to teach the amended claim 1.
5.	In response to Applicant's argument above pertaining to “For example, claim 18 presently recites, in part, "detect a change in the electric field in response to a change in a position of a foot inside the article of footwear; determine an orientation of the foot inside the article of footwear based on the detected change in the electric field; and selectively actuate an automated footwear response based on the determined orientation of the foot inside the article of footwear."” The Examiner respectfully disagrees. As mentioned above, the sensors taught by Marikanta are not relied to detect the orientation, the Examiner relies on Rice to teach the detection of foot orientation. Rice teaches detecting the orientation of a body part, for example a foot by using capacitive pressure sensors (Fig. 17, ¶ 0130). The shape and placement of the sensors are used to detect orientation by detecting the pressure applied by the body part. If the body were oriented differently, the sensors would not register the correct pressure and hence not be able to detect the body part. Beers further teaches "selectively actuating an automated footwear response based on the determined orientation of a foot inside of an article of footwear," using sensors inside the article. (Fig. 2, ¶ 0096.) It would be obvious for one skilled in the art to combine Rice, Mirakanta, and Beers to teach the amended claim 18
6.	In response to Applicant's argument above pertaining to “In contrast with Makiranta's sensors that are distributed about an environment, and further in contrast with Makiranta's conclusion that foot orientation does not have an effect on detectability, claim IO recites a processor circuit that receives "information about a change in the electric field inside of the article of footwear in response to a change in an orientation of the foot inside the article of footwear and relative to the first electrode." That is, none of the cited portions of Makiranta can be understood to teach or suggest at least detecting a change in foot orientation inside of footwear”. The Examiner respectfully disagrees. As mentioned above, the sensors taught by Marikanta are not relied to detect the orientation, the Examiner relies on Rice to teach the detection of foot orientation. Rice teaches detecting the orientation of a body part, for example a foot by using capacitive pressure sensors (Fig. 17, ¶ 0130). The shape and placement of the sensors are used to detect orientation by detecting the pressure applied by the body part. If the body were oriented differently, the sensors would not register the correct pressure and hence not be able to detect the body part. Beers further teaches "selectively actuating an automated footwear response based on the determined orientation of a foot inside of an article of footwear," using sensors inside the article. (Fig. 2, ¶ 0096.) It would be obvious for one skilled in the art to combine Rice, Mirakanta, and Beers to teach the amended claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 – 3, 5 – 14, 16 – 18, 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2013/0213144 A1) (herein after Rice), in view of Mäkiranta et al (US 2011/0074444 A1) (herein after Mäkiranta), and further in view of Beers et al (US 2009/0272007 A1) (herein after Beers).
	Regarding Claim 1, Rice teaches, a method for determining whether a foot is present (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16) in an article of footwear (Fig. 3, footwear 100) using a sensor system (Fig. 2: sensor system 12), the method comprising: providing, using an electrode (Fig. 35A: contacts 40, 42) of a foot presence sensor (Fig. 4: sensors 16) disposed in the article of footwear (Fig. 1, ¶ 0103; Examiner interpretation: sensor system 12 is inside footwear 100),— the article of footwear (Fig. 3, footwear 100) —; detecting a change — in response to a change in a position of the foot inside the article of footwear (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16); determining an orientation (Fig. 17, ¶ 0130 contours, spacing, orientations) of the foot inside the article of footwear based on the detected change (Fig. 17, ¶ 0130 activation pressure)—;
	Rice fails to teach, — an electric field inside of the article — in response to an AC drive signal; detecting a change in the electric field in response to a change in a position of the foot—; —based on the detected change in the electric field; and selectively actuating an automated footwear response based on the determined orientation of the foot inside of the article of footwear.
	In analogous art, Mäkiranta teaches, — an electric field inside of the article —  (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) in response to an AC drive signal (Fig. 3, voltage V12); detecting a change in the electric field in response to a change in a position of the foot — (Fig. 2, ¶ 0052; Examiner interpretation: The varying voltage of the signal electrode is capacitively coupled via the foot of the person to the body BOD1 of the person); — based on the detected change in the electric field (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the sensor taught by Rice with the sensor 100 taught by Mäkiranta by placing sensor 100 in housing 24 taught by Rice to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]
	Rice in view of Mäkiranta fail to teach, — and selectively actuating an automated footwear response based on the determined orientation of the foot inside of the article of footwear.
	In analogous art, Beers teaches, — and selectively actuating an automated footwear response (Fig. 1, automatic lacing system 122) based on the determined orientation of the foot inside of the article of footwear. (Fig. 2, ¶ 0096 presence of a foot.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining the article of footwear taught by Rice in view of Mäkiranta with the article of footwear taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 2, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Rice further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing the electric field in a foot arch-receiving portion of the footwear. (Fig. 5, ¶ 0167: located in the well 135 in the middle arch or midfoot region.)

	Regarding Claim 3, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing the electric field between multiple different electrodes (Fig. 2, ¶ 0052: electrodes 10b1 and the ground GND; Examiner interpretation: ¶ 0153: a sensor which comprises a first electrode and a second electrode may also comprise further electrodes) that comprise the foot presence sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by using multiple electrodes in the sensor taught by Mäkiranta to achieve the predictable result of to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 5, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes in response to a change in a position of the user body when the user body is proximal to and spaced apart from the electrode of the foot presence sensor. (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position while proximal to the capacitive sensor, the electric field is detected.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by detecting a change in the electric field due to a body presence using a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 6, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes detecting the change using information received from the electrode. (Fig. 2, ¶ 0060: value; Examiner interpretation: ¶ 0060 the monitoring unit 50 provides a varying voltage V12 at least to the electrodes 10a, 20, and it determines a value which depends on the current of said signal electrode caused by said voltage variations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining detecting a change in the electric field using information from an electrode taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 7, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein detecting the change in the electric field includes detecting a change in an amplitude characteristic of the electric field. (Fig. 2, ¶ 0060: voltage variations; Examiner interpretation: the change in amplitude causes voltage variations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining detecting a change in an amplitude of an electric field taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 8, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, wherein providing the electric field inside of the article of footwear includes providing a radio frequency signal (Fig. 2, ¶ 0061: frequency f1) using the electrode. (Fig. 2, ¶ 0061; Examiner interpretation: the voltage V12 coupled to the signal electrode 10a may vary at a frequency f1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by providing an electric field using a radio frequency in a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 9, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Mäkiranta further teaches, the method of claim 1, further comprising generating the AC drive signal using a signal generator (Fig. 2, monitoring unit 50) inside the article of footwear. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by providing an AC drive signal to a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 10, Rice teaches, a system (Fig. 3, force and/or pressure sensor system 12) for use with an article of footwear (Fig. 3, footwear 100) to determine whether a foot is present inside the article of footwear  (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16), — the article of footwear (Fig. 3, footwear 100); and a processor circuit (Fig. 6, processing system202) configured to; receive information about a change — inside of the article of footwear  (Fig. 3, ¶ 0103: detecting a pressure exerted by a user's foot on the sensor 16) in response to a change in an orientation (Fig. 17, ¶ 0130 contours, spacing, orientations) of the foot inside the article of footwear. (Fig. 17, ¶ 0130 activation pressure.)
	Rice fails to teach, — the system comprising: a first electrode configured to receive an AC drive signal and, in response, provide an electric field inside of the article —; and a processor circuit configured to; receive information about a change in the electric field inside of the article — relative to the first electrode; and selectively actuate an automated footwear response based on the change in the electric field.
	In analogous art, Mäkiranta teaches, — the system comprising: a first electrode (Fig. 2, electrodes 10a, 10b) configured to receive an AC drive signal (Fig. 3, voltage V12) and, in response, provide an electric field inside of the article  (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) —; and a processor circuit (Fig. 16, data processor 60) configured to; receive information about a change in the electric field inside of the article  (Fig. 16, ¶ 0105; Examiner interpretation: the data processor 60 provides information on the location of a body BOD1 based on signals due to the electric field) — relative to the first electrode. (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position, the electric field is detected.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the sensor taught by Rice with the sensor 100 taught by Mäkiranta by placing sensor 100 in housing 24 taught by Rice to achieve the predictable result of detecting the presence of a foot that is far away from the sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]
	Rice in view of Mäkiranta fail to teach, — and selectively actuate an automated footwear response based on the change in the electric field.
	In analogous art, Beers teaches, — and selectively actuate an automated footwear response (Fig. 1, automatic lacing system 122) based on the change in the electric field. (Fig. 16, ¶ 0145 automatic lacing system 122 may include one or more sensors; Examiner interpretation: a capacitive sensor can be used to detect foot presence using the capacitors electric filed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Rice in view of Mäkiranta by combining the article of footwear taught by Rice in view of Mäkiranta with the article of footwear taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 11, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 10, which this claim depends on.
	Mäkiranta further teaches, the system of claim 10, further comprising a second electrode (Fig. 2, ground GND), wherein the electric field extends at least in part between the first and second electrodes. (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by including a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting a presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 12, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 11, which this claim depends on.
	Rice further teaches, the system of claim 11, wherein the first and second electrodes are disposed in an arch-receiving portion of the footwear. (Fig. 5, ¶ 0167: located in the well 135 in the middle arch or midfoot region.)

	Regarding Claim 13, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 11, which this claim depends on.
	Mäkiranta further teaches, the system of claim 11, wherein a position of the first electrode is fixed relative to a position of the second electrode. (Fig. 2, ¶ 0040: s4 denotes the width of a gap between the signal electrode 10a and the base electrode 20; Examiner interpretation: the position of electrode 10a is inherently fixed relative to ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by including a first electrode that is inherently in a fixed position relative to a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 14, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 11, which this claim depends on.
	Mäkiranta further teaches, the system of claim 11, wherein a distance between the first and second electrodes is substantially fixed. (Fig. 2, ¶ 0040: s4 denotes the width of a gap between the signal electrode 10a and the base electrode 20; Examiner interpretation: the distance of electrode 10a is inherently substantially fixed relative to ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by including a first electrode that is inherently in a fixed distance relative to a second electrode in the sensor taught by Mäkiranta to achieve the predictable result of detecting a presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 16, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 10, which this claim depends on.
	Beers further teaches, the system of claim 10, wherein the processor circuit (Fig. 16, control system 1650) is configured to actuate a tensioning mechanism (Fig. 1, automatic lacing system 122) based on the change in the electric field. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining the processor taught by Rice in view of Mäkiranta in view of Beers with the processor taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta in view of Beers to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 17, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 10, which this claim depends on.
	Mäkiranta further teaches, the system of claim 10, further comprising a signal generator (Fig. 2, monitoring unit 50) disposed inside of the article of footwear and configured to generate the AC drive signal. (Fig. 2, ¶ 0056.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by providing an AC drive signal to a sensor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away with improved sensitivity [Mäkiranta: ¶ 0006 ¶: 0007.]

	Regarding Claim 18, Rice teaches,  a non-transitory machine-readable medium (Fig. 23, memory 204) comprising instructions that, when executed by a processor (Fig. 23, single processor 202) inside an article of footwear (Fig. 3, footwear 100), configure the processor to: provide an AC drive signal to an electrode of a foot presence sensor that is disposed in the article of footwear (Fig. 3, footwear 100) to thereby generate an electric field inside of the article of footwear (Fig. 3, footwear 100); detect a change in the electric field in response to a change in a position of a foot inside the article of footwear (Fig. 3, footwear 100); determine an orientation (Fig. 17, ¶ 0130 contours, spacing, orientations) of the foot inside the article of footwear based on the detected change (Fig. 17, ¶ 0130 activation pressure) in the electric field; and selectively actuate an automated footwear response based on the determined orientation of the foot inside the article of footwear.
	Rice fails to teach, — configure the processor to: provide an AC drive signal to an electrode of a foot presence sensor that is disposed in the article — to thereby generate an electric field inside of the article —; detect a change in the electric field in response to a change in a position of a foot inside the article —;  —based on the detected change in the electric field; and — selectively actuate an automated footwear response based on the determined orientation of the foot inside the article of footwear.
	In analogous art, Mäkiranta teaches, — configure the processor (Fig. 16, data processor 60) to: provide an AC drive signal  (Fig. 3, voltage V12) to an electrode (Fig. 2, electrodes 10a, 10b) of a foot presence sensor (Fig. 1, capacitive sensor 100) that is disposed in the article — to thereby generate an electric field  (Fig. 2, ¶ 0052: electric field E; Examiner interpretation: The electric field is due to the capacitance formed by electrodes 10a, 10b, and the ground GND) inside of the article —; detect a change in the electric field in response to a change in a position of a foot inside the article  (Fig. 2, ¶ 0052: varying electric field E between the body BOD1 and the base electrode 20, as well as between the body BOD1 and the ground GND; Examiner interpretation: as the user’s body changes position while proximal to the capacitive sensor, the electric field is detected) —;  —based on the detected change in the electric field (Fig. 2, ¶ 0053: Thus, the location of the person may be effectively tracked.); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice by combining the processor taught by Rice with the processor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]
	Rice in view of Mäkiranta fail to teach, — selectively actuate an automated footwear response based on the determined orientation of the foot inside the article of footwear.
	In analogous art, Beers teaches, selectively actuate an automated footwear response (Fig. 1, automatic lacing system 122) based on the determined orientation of the foot inside the article of footwear. (Fig. 2, ¶ 0096 presence of a foot.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta by combining the article of footwear taught by Rice in view of Mäkiranta with the article of footwear taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 20, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 18, which this claim depends on.
	Mäkiranta further teaches, the non-transitory machine-readable medium of claim 18, wherein the instructions to detect the change in the electric field include instructions to detect a change in an amplitude characteristic (Fig. 2, ¶ 0060: voltage variations; Examiner interpretation: the change in amplitude causes voltage variations) or a frequency characteristic of the electric field. (Fig. 2, ¶ 0061; Examiner interpretation: the voltage V12 coupled to the signal electrode 10a may vary at a frequency f1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining the processor taught by Rice in view of Mäkiranta in view of Beers with the processor taught by Mäkiranta to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

	Regarding Claim 21, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Beers further teaches, the method of claim 1, wherein selectively actuating the footwear response includes actuating a tensioning mechanism (Fig. 1, automatic lacing system 122) to adjust a fit of the article of footwear about the foot. (Fig. 1, ¶ 0085: automatically tighten and/or loosen upper 102 around foot 106.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining the article of footwear taught by Rice in view of Mäkiranta in view of Beers with the article of footwear taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta in view of Beers to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 22, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 1, which this claim depends on.
	Beers further teaches, the non-transitory machine-readable medium of claim 18, wherein the instruction to selectively actuate an automated footwear response include instructions to actuate a tensioning mechanism (Fig. 1, automatic lacing system 122) to adjust a fit of the article of footwear about the foot. (Fig. 1, ¶ 0085: automatically tighten and/or loosen upper 102 around foot 106.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining the article of footwear taught by Rice in view of Mäkiranta in view of Beers with the article of footwear taught by Beers and adding the automatic lacing system taught by Beers to the article of footwear taught by Rice in view of Mäkiranta in view of Beers to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 23, Rice in view of Mäkiranta in view of Beers teaches the limitations of claim 18, which this claim depends on.
	Mäkiranta further teaches, the non-transitory machine-readable medium of claim 18, wherein the instructions to detect the change in the electric field include instructions to detect the change in the electric field relative to an adjustable baseline or reference electric field characteristic. (Fig. 3, ¶ 0052; Examiner interpretation: the electric field detected is adjusted relative to base electrode 20 and the ground GND.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rice in view of Mäkiranta in view of Beers by combining the sensor taught by Rice in view of Mäkiranta in view of Beers with the sensor 100 taught by Mäkiranta by placing sensor 100 in housing 24 taught by Rice in view of Mäkiranta in view of Beers to achieve the predictable result of detecting the presence of a foot that is far away from a sensor with improved sensitivity [Mäkiranta: ¶ 0006 ¶ 0007.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858